CONSULTING AGREEMENT

This Agreement is made and entered into as of the 31st day of March, 2005, by
and between Unisys Corporation (“Unisys”), Unisys Way, Blue Bell, Pennsylvania
19424, and George R. Gazerwitz (“Consultant”), whose address is 5914 SE
Horseshoe Point Road, Stuart, FL 34997.

WHEREAS, Unisys requires Consultant’s special knowledge, skills and abilities;
and

WHEREAS, Unisys and Consultant desire to enter into a consulting agreement.

THEREFORE, in consideration of the mutual promises set forth herein and
intending to be legally bound, it is agreed by and between Unisys and Consultant
as follows:

1. Term of Agreement.

This Agreement will begin on April 1, 2005 (the Effective Date), and end on
July 31, 2005, unless sooner terminated as provided for herein. Although the
parties do not presently anticipate the need to extend this Agreement, it may be
extended for up to an additional 60 days, if mutually agreed to by the parties.

2. Statement of Work/Performance.

A. Based on the terms and conditions as set forth herein, the Consultant agrees
to perform services for Unisys involving participating in succession planning
efforts and royalty negotiations with respect to its Japanese joint venture,
Nihon Unisys Limited; continuing with Consultant’s efforts in Project Fresh
Look; and assuming such other projects as may be mutually agreed upon by Unisys
and Consultant. Consultant shall report to Lawrence A. Weinbach, the Chairman of
Unisys, and Joseph W. McGrath, its President and Chief Executive Officer.

B. Progress meetings shall be conducted at times and places as may be requested
from time to time to discuss the progress of the work and other related matters.

3. Best Effort

The Consultant agrees to apply his best efforts in providing services to Unisys.

-1-

1

4. Statement of Services/Payment/Taxes.

A. Statement of Services

1. Consultant will bill Unisys at the rate of Two Thousand Five Hundred Dollars
($2,500.00) per day, provided the amount that will be billed under this
Agreement shall not exceed Two Hundred Thousand Dollars ($200,000.00).

2. Unisys shall reimburse Consultant for reasonable and appropriate travel and
associated expenses consistent with the applicable Unisys travel policies.

B. Payment

1. Consultant shall submit for approval an invoice at the end of each month for
services rendered and travel expenses incurred during the month. Each invoice
shall include the following information:



  (a)   Unisys purchase order number related to this Agreement;

(b) Consultant’s invoice number and date;



  (c)   Time period covered and work performed under the invoice;

(d) Amount billed for the services; and



  (e)   Travel expenses, if any, supported by receipts.

2. Unisys shall pay all approved invoiced amounts to Consultant within thirty
(30) days after receipt of invoice.

C. Taxes

1. Consultant shall be responsible for payment of all taxes including Federal,
State and local taxes arising out of the Consultant’s activities in accordance
with this contract, including by way of illustration but not limitation, Federal
and State income taxes, Social Security tax, Medicare tax, Unemployment
Insurance taxes, and any other taxes or business license fees as required.

2. Because the compensation (excluding authorized travel expense reimbursements)
contemplated under this Agreement will exceed $600, Unisys will furnish Form
1099-MISC to the Consultant and the IRS by January 31 of the following year
reporting such compensation.

-2-

5. Termination/Cancellation

A. Termination for Convenience

1. Unisys and the Consultant shall have the right to terminate this Agreement or
the work to be performed hereunder in whole or in part for convenience at any
time. Any notice of termination given by Unisys or the Consultant shall be
effective fourteen (14) days after transmittal by Unisys or the Consultant, and
Consultant shall terminate the work as quickly as possible upon receiving
notice. Unisys shall have no liability to Consultant based on any such
termination except to pay all amounts due Consultant up to the date of
termination in accordance with the compensation provisions of paragraph 4.
Consultant shall promptly deliver to Unisys all work product, whether or not
completed, which is in Consultant’s possession on the termination date
containing information related to the work, including a final report to be
prepared by Consultant describing results of the work up to the date of
termination.

B. Cancellation for Non-Performance

1. Unisys shall have the right to cancel this Agreement in the event of any
material breach by Consultant that Consultant fails to cure within a reasonable
time not to exceed fourteen days after written notice of breach from Unisys. Any
such notice of cancellation shall become effective on the date of written notice
of breach, unless the Consultant fails to cure the breach on or before the
fourteen day after transmittal of said notice. Notice of cancellation rightfully
given by Unisys for material breach by Consultant that is not timely cured shall
excuse Unisys from paying for any work performed by Consultant after the date of
notice of material breach given by Unisys. Unisys shall have the option upon
cancellation either to obtain delivery and retain title and license rights, as
provided herein, in and to all work completed or in preparation on the date of
cancellation in exchange for payments made and owed as of such date.

2. Consultant shall have the right to cancel this Agreement and the rights and
licenses granted to Unisys only if Unisys fails to cure any deficiency in making
any payment due Consultant, which is not in good faith dispute between the
parties, within twenty days after receiving written notice of such deficiency.

C. Additional Rights and Remedies

Unisys and Consultant shall retain all rights and remedies available at law or
equity; to the extent they are not inconsistent with this Agreement, in the
event of any termination or cancellation of this Agreement.

6. Service For Others

During the term of this Agreement, Consultant shall not engage directly or
indirectly in any undertaking that creates any legal impediment to or conflicts
with rights granted to Unisys by Consultant under this Agreement. Consultant
shall not undertake, during the term of this Agreement, to perform similar
services for any third party which would compromise the value of the work to
Unisys without providing Unisys prior written notice.

-3-

7. Assignment

Consultant shall not assign this Agreement or any rights hereunder or delegate
the work or any of Consultant’s other obligations hereunder to any third party
and any attempted assignment shall be void. Unisys shall have the right to
assign this Agreement and its rights and duties hereunder to any successor in
interest by acquisition, merger, operation of law or otherwise.

8. Administration

The principal interface with Consultant on matters concerning the work and any
other matter related to this Agreement, including modifications thereof, or any
notices, shall be Mr. Weinbach and Mr. McGrath. All notices given by either
party to the other shall be in writing and sent by hand delivery, fax, e-mail,
or first class mail to the addresses noted above.

9. Waivers

The failure of either party to assert any claim or right against the other party
regarding its obligations hereunder, in any one or more instances, shall not
constitute a waiver of such claim or right with respect to future performance of
such obligations and other obligations under the Agreement.

10. Severability

The invalidity or unenforceability of any particular provision of this Agreement
shall not affect other provisions and the Agreement shall be construed in all
respects as if such invalid or unenforceable provisions were omitted.

11. Headings

All article and paragraph headings are for reference only and shall not be used
in construing this Agreement.

12. Governing Law

The laws of the Commonwealth of Pennsylvania shall govern the formation,
interpretation and performance of this Agreement.

13. Entire Agreement

This Agreement sets forth the entire agreement between the parties and
supersedes all prior oral and written agreements and understandings between the
parties with respect to the subject matter hereof. This Agreement may not be
modified or the parties released from their obligations hereunder except by an
instrument in writing signed by an authorized representative of the parties.

-4-

2

14. Compliance with Law

Consultant shall comply with all federal, state and local laws and regulations
pertaining to the performance of this Agreement and shall indemnify Unisys for
any liability and related costs, expenses and fees incurred by Unisys as a
result of Consultant’s breach of such obligation.

15. Proprietary Information/Intellectual Property

Consultant acknowledges that he has signed the Unisys Proprietary Information,
Invention and Non-Competition Agreement and the Unisys Stock Option Agreement
and he agrees and understands that these agreements apply to his conduct as
Consultant as though fully set forth herein.

16. Business Practice Guidelines

Consultant acknowledges that he has received and will comply with the Unisys
Code of Ethics and Business Conduct.

17. Arbitration

1. Any controversy or claim related to or arising from this Agreement and/or the
contracted services to be provided by Consultant shall be settled by arbitration
conducted on a confidential basis under the U.S. Arbitration Act and the then
current Commercial Arbitration Rules of the American Arbitration Association,
strictly in accordance with the terms of this Agreement and the substantive law
of the Commonwealth of Pennsylvania.

2. Neither party shall institute an arbitration proceeding unless, at least
sixty-(60) days prior thereto, such party shall have furnished to the other
written notice by registered mail of its intent to do so. Notice to Unisys shall
be addressed to Nancy Sundheim, its General Counsel, Unisys Corporation, Unisys
Way, Blue Bell, Pennsylvania 19424-0001.

3. Arbitration shall be conducted by three arbitrators, at least one of whom
shall be knowledgeable in data processing and business information systems and
one of whom shall be an attorney. The arbitrators shall have no authority to
award punitive damages or any other form of non-compensatory damages. Judgment
upon the arbitrators’ award may be entered and enforced in any court of
competent jurisdiction.

4. Neither party shall be precluded from seeking provisional remedies in the
court of any jurisdiction to protect its rights and interests, but such shall
not be sought as a means to avoid or stay arbitration.

-5-

3

18. Insurance

Consultant agree(s) to maintain comprehensive liability insurance for all
operations necessary and incidental to the conduct of this Agreement and any
purchase orders issued pursuant to this Agreement, including coverage of all
automobile exposure, all property liability exposure and contractual liability
exposure to at least the following minimum amounts:



  A.   Comprehensive Automobile Liability Insurance, with a combined single
limit of $1 million for bodily injury, death or property damage arising from any
one occurrence;



  B.   Comprehensive General Liability including Broad Form Contractual and
Completed Operations, with a combined single limit of $1 million for bodily
injury, death or property damage arising from any one occurrence.

Such policies shall not be cancelled without ten (10) days prior written notice
to Unisys. Such insurance shall not be deemed a limitation of any liability of
the Consultant, but Consultant shall furnish Unisys with certificates of
insurance in form acceptable to Unisys.

Such insurance shall be primary, not contributing with, and not in excess of,
coverage which Unisys may carry. The insurance afforded by these policies
applies separately to each insured against whom claim is made or suit is
brought, in the same manner as such insured would be covered if the policy
insured only such party. The inclusion of such additional insured shall not
increase the policy limits.

19. Relationship of Parties

In performing the work, Consultant is acting as an independent contractor and
not as an employee, agent, or representative of Unisys. Consultant hereby
acknowledges that neither Consultant nor its personnel, if any, are entitled to
any of the benefits provided by Unisys to Unisys employees, including, but not
limited to workers compensation, medical benefits, and group life insurance
benefits, and Consultant expressly waives and releases any claims thereto.

-6-

4

CONSULTANT

By: George R. Gazerwitz

Date: March 31, 2005

UNISYS CORPORATION

By: Joseph W. McGrath

President and Chief Executive Officer

Date: March 31, 2005

LAW DEPARTMENT

By: Joseph A. Teklits

Associate General Counsel

Date: March 31, 2005

7-

5